DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 01/24/2022 (“Amendment”). Claims 1-3 and 5-16 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, 5-8, 12, 13, and 15, as well as the cancellation of claim 4. It is noted that claims 2, 11, and 12 have been presented with incorrect status indicators.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the maximum point (C) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Regarding claim 1 and 15, the second recitations of “a temple” should instead read --the other temple-- to distinguish the two temples (both sensors can’t go on one temple). Alternatively, they can be recited as the left and right temples, as described in the specification.
Further regarding claims 1 and 15, the recitations of “voltage curve (CV)” and “voltage curve” should instead recite --measurement signal (VC)-- since they are described as the same in the specification, especially if the measurement signal is named (VC).
Regarding claim 15, the recitation of “obtained from integration of the measurement signal (VC)” in the sixth-to-last line should instead read --obtained from integration of the measurement signal (VC) is determined--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-3 and 5-14 are directed to a “system,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 15 is directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 15 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
wherein the processor device is constituted to determine, based on the noise- educed version of the measurement signal (VC), a correlate of the brain blood volume according to an area (A) obtained from integration of the measurement signal (VC), and wherein the area (A) is obtained from integration of the measurement signal (VC) over the left ventricular ejection time (LVET), which is estimated as the period from a point (B), defined as the minimum of the 2derivative of voltage curve (CV) prior to a maximum point (C), to a point (X), defined as the minimum of the derivative of the voltage curve immediately after said maximum point (C) 
The processing step can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of the noise-reduced measurement signal, they would be able to mentally process it (e.g. by observing morphological features) to determine an output therefrom (i.e., observing the boundaries and calculating an area). There is nothing to suggest an undue level of complexity in the processing. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claims 1 and 15 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a processor device), and
add insignificant extra-solution activity (the pre-solution activity of: applying an excitation signal and sensing a measurement signal, and reducing noise in the measurement signal by applying a Poincare map analysis; using generic data-gathering components (excitation and sensing electrodes)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in any meaningful way. No improvement to the technology is evident, and the determined output is not outputted in any way such that a diagnostic benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 15 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. determining correlates (claim 5), deriving values (claim 6), using a model for analysis (claims 7, 9, 10, 14), determining features (claim 12), etc.), and
further describe the pre-solution activity (or the structure used for such activity) (e.g. details of the injected current (claim 2), pre-processing (claim 3), feeding additional inputs (claims 8, 11, and 13), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0268096 (“Berka”) in view of US Patent Application Publication 2011/0196245 (“Poupko”), non-patent publication Cawley, Robert, and Guan-Hsong Hsu. "Local-geometric-projection method for noise reduction in chaotic maps and flows." Physical review A 46.6 (1992): 3057 (“Cawley”), and US Patent Application Publication 2003/0163058 (“Osypka”).
Regarding claim 1, Berka teaches [a] system for estimating the brain blood volume and/or brain blood flow and/or depth of anesthesia of a patient (Abstract, measuring blood volume change), comprising: at least one excitation electrode to be placed on … the head of a patient for applying an excitation signal (¶ 0034, electrodes for providing a stimulation current), at least one sensing electrode to be placed on … the head of the patient for sensing a measurement signal (VC) caused by the excitation signal (¶ 0034, electrodes for recording voltage oscillations), and a processor device (¶¶s 0038 and 0057 - the blocks of Fig. 3 reside on one or more processors) for processing said measurement signal (VC) sensed by the at least one sensing electrode for determining an output indicative of the brain blood volume and/or the brain blood flow (Figs. 1A and 1B, ¶ 0010), wherein the processor device is constituted to reduce noise in the measurement signal (VC) by applying a non-linear noise-reduction algorithm (¶ 0041, non-linear filter) …, wherein the processor device is constituted to determine, based on the noise-reduced version of the measurement signal (VC), a correlate of the brain blood volume according to an area (A) obtained from integration of the measurement signal (VC) (¶¶s 0046-0048, the integral being commensurate with overall blood volume), … .
Berka does not appear to explicitly teach the electrodes being places on the temples of a head.
Poupko teaches mounting electrodes on opposite temples (Fig. 1, electrodes 104 and 106, ¶ 0157) to obtain impedance data (¶¶s 0009, 0159).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrodes of Berka at the temples as in Poupko, since this is a known location for obtaining the desired data (both references talk about rheoencephalography, which uses bio-impedance measurements to obtain information about cerebral blood circulation and circulatory problems - Poupko: ¶ 0009).
Berka-Poupko does not appear to explicitly teach reducing noise based on a Poincare map analysis. 
Cawley, cited in Applicant’s own disclosure, describes reducing noise in chaotic systems (Abstract) including fluid systems and biological phenomena (page 3057, right column). The reduction is based on a Poincare map analysis (as admitted by Applicant in ¶ 0031 of the specification as filed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Poincare map analysis to reduce noise in the combination, as in Cawley, for the purpose of reducing noise in a stabilizing and efficient manner (Cawley: Abstract), and as the simple substitution of one know noise-reduction algorithm for another with predictable results (i.e., reducing noise in the signal).
Berka-Poupko-Cawley does not appear to explicitly teach wherein the area (A) is obtained from integration of the measurement signal (VC) over the left ventricular ejection time (LVET), which is estimated as the period from a point (B), defined as the minimum of the 2derivative of voltage curve (CV) prior to a maximum point (C), to a point (X), defined as the minimum of the derivative of the voltage curve immediately after said maximum point (C). 
Osypka teaches determining left-ventricular ejection time (Abstract) based on the points B and X, which are minima surrounding a maximum point C in a derivative plot (Fig. 5, dY(t)/dt plot - also see ¶¶s 0102, 0103, and 0091-0099).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the left-ventricular ejection time points identified in Osypka to obtain the area described in Berka, for the purpose of being able to accurately calculate the stroke volume of the left ventricle (Osypka: ¶¶s 0004, 0005), which is important for determining cardiac output and evaluating overall heart health (Osypka: ¶¶s 0005, 0006).
Regarding claim 2, Berka-Poupko-Cawley-Osypka teaches all the features with respect to claim 1, as outlined above. Berka-Poupko-Cawley-Osypka further teaches wherein the at least one excitation electrode is controlled to inject an electrical current having one or more predetermined frequencies and/or having a constant amplitude (Berka: ¶¶s 0034 and 0035, an amplitude of e.g. 1 mApp and a frequency of e.g. 50 kHz).
Regarding claims 5 and 6, Berka-Poupko-Cawley-Osypka teaches all the features with respect to claim 1, as outlined above. Berka-Poupko-Cawley-Osypka further teaches wherein the processor device is constituted to determine a correlate of the brain blood flow by multiplying said correlate of the brain blood volume with a value indicative of the heart rate of the patient (Osypka: Abstract and ¶ 0005, calculating cardiac output), wherein the processor device is constituted to derive said value indicative of the heart rate from the measurement signal (VC) (Berka: Fig. 1B (C, cardiac cycle period) - also see e.g. ¶ 0010 (the impedance varies with the pulsatile flow of blood)).
Regarding claim 7, Berka-Poupko-Cawley-Osypka teaches all the features with respect to claim 5, as outlined above. Berka-Poupko-Cawley-Osypka further teaches wherein the processor device is constituted to feed the correlate of the brain blood volume and/or the correlate of the brain blood flow into a first non-linear model to obtain output values indicative of the brain blood volume and/or the brain blood flow (Berka: ¶ 0054, a non-linear function correlating cerebral blood flow determined using the REG recordings with a determination using a standard method).
Regarding claim 8, Berka-Poupko-Cawley-Osypka teaches all the features with respect to claim 7, as outlined above. Berka-Poupko-Cawley-Osypka further teaches wherein the processor device in constituted to feed, as further inputs, at least one of the group of a maximum derivative value of the measurement signal (VC), a maximum positive amplitude of the measurement signal (VC) (Berka: ¶ 0046, peak amplitude), a maximum negative amplitude of the measurement signal (VC), and a value of the left ventricular ejection time (LVET) derived from the measurement signal (VC) into the first non-linear model (Berka: ¶ 0054).
Regarding claim 15, Berka teaches [a] method  for estimating the brain blood volume and/or brain blood flow and/or depth of anesthesia of a patient (Abstract, measuring blood volume change), comprising: applying an excitation signal using at least one excitation electrode placed on … the head of a patient (¶ 0034, electrodes for providing a stimulation current), sensing a measurement signal (VC) caused by the excitation signal using at least one sensing electrode placed on … the head of the patient (¶ 0034, electrodes for recording voltage oscillations), processing, using a processor device (¶¶s 0038 and 0057 - the blocks of Fig. 3 reside on one or more processors), said measurement signal (VC) sensed by the at least one sensing electrode for determining an output indicative of the brain blood volume and/or the brain blood flow (Figs. 1A and 1B, ¶ 0010), and using said processor device to reduce noise in the measurement signal (VC) by applying a non-linear noise-reduction algorithm (¶ 0041, non-linear filter) …, wherein further processing takes place on the noise-reduced version of the measurement signal (VC), while based on the noise-reduced version of the measurement signal (VC), a correlate of the brain blood volume according to an area (A) obtained from integration of the measurement signal (VC) (¶¶s 0046-0048, the integral being commensurate with overall blood volume), … .
Berka does not appear to explicitly teach the electrodes being places on the temples of a head.
Poupko teaches mounting electrodes on opposite temples (Fig. 1, electrodes 104 and 106, ¶ 0157) to obtain impedance data (¶¶s 0009, 0159).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrodes of Berka at the temples as in Poupko, since this is a known location for obtaining the desired data (both references talk about rheoencephalography, which uses bio-impedance measurements to obtain information about cerebral blood circulation and circulatory problems - Poupko: ¶ 0009).
Berka-Poupko does not appear to explicitly teach reducing noise based on a Poincare map analysis. 
Cawley, cited in Applicant’s own disclosure, describes reducing noise in chaotic systems (Abstract) including fluid systems and biological phenomena (page 3057, right column). The reduction is based on a Poincare map analysis (as admitted by Applicant in ¶ 0031 of the specification as filed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Poincare map analysis to reduce noise in the combination, as in Cawley, for the purpose of reducing noise in a stabilizing and efficient manner (Cawley: Abstract), and as the simple substitution of one know noise-reduction algorithm for another with predictable results (i.e., reducing noise in the signal).
Berka-Poupko-Cawley does not appear to explicitly teach the area (A) being obtained from integration of the measurement signal (VC) over the left ventricular ejection time (LVET), which is estimated as the period from a point (B), defined as the minimum of the 2derivative of voltage curve (CV) prior to a maximum point (C), to a point (X), defined as the minimum of the derivative of the voltage curve immediately after said maximum point (C). 
Osypka teaches determining left-ventricular ejection time (Abstract) based on the points B and X, which are minima surrounding a maximum point C in a derivative plot (Fig. 5, dY(t)/dt plot - also see ¶¶s 0102, 0103, and 0091-0099).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the left-ventricular ejection time points identified in Osypka to obtain the area described in Berka, for the purpose of being able to accurately calculate the stroke volume of the left ventricle (Osypka: ¶¶s 0004, 0005), which is important for determining cardiac output and evaluating overall heart health (Osypka: ¶¶s 0005, 0006).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berka-Poupko-Cawley-Osypka in view of US Patent Application Publication 2002/0082514 (“Williams”).
Regarding claim 3, Berka-Poupko-Cawley-Osypka teaches all the features with respect to claim 1, as outlined above. Berka-Poupko-Cawley-Osypka further teaches wherein said measurement signal (VC) sensed by the at least one sensing electrode is processed in the processor device in a first processing path comprising … an analog-to-digital converter for digitizing the measurement signal (VC) (Berka: ¶ 0020, digitization). 
Berka-Poupko-Cawley-Osypka does not appear to explicitly teach the first processing path comprising an amplification device for amplifying the measurement signal (VC).
Williams teaches amplifying signals collected from the head/brain of a user (¶ 0056, EEG and cerebral impedance signals, ¶ 0057 amplification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to amplify the signals in Berka-Poupko-Cawley-Osypka as a standard signal conditioning procedure which makes the signals easier to work with (Berka: ¶ 0020; Williams: ¶ 0057).
Regarding claim 9, Berka-Poupko-Cawley-Osypka teaches all the features with respect to claim 7, as outlined above. Berka-Poupko-Cawley-Osypka does not appear to explicitly teach wherein the first non-linear model is a fuzzy logic model or a quadratic equation model. 
Williams teaches fuzzy logic as a way to calculate outcomes from a number of observations (¶ 0069).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fuzzy logic for the non-linear model of Berka as the simple substitution of one known classification arrangement (that of Berka) for another (that of Williams) with predictable results (calculating outcomes based on the inputted data).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berka-Poupko-Cawley-Osypka in view of US Patent Application Publication 2014/0155706 (“Kochs”).
Regarding claim 10, Berka-Poupko-Cawley-Osypka teaches all the features with respect to claim 7, as outlined above. Berka-Poupko-Cawley-Osypka does not appear to explicitly teach wherein the processor device is constituted to feed said output values into a second non-linear model to obtain final output values for the brain blood volume and/or the brain blood flow, and/or an output value indicative of a depth of anaesthesia.
Kochs teaches modeling in two stages to obtain a final outcome (Fig. 4 and related description).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the model of Berka into two stages, as in Kochs (enabling some features to be evaluated at the first stage and then other features to be evaluated at the second stage), for the purpose of being able to use sub-indicators in a final evaluation (Kochs: ¶ 0060), thereby making the analysis more detailed.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berka-Poupko-Cawley-Osypka-Kochs in view of US Patent Application Publication 2014/0316218 (“Purdon”).
Regarding claim 11, Berka-Poupko-Cawley-Osypka-Kochs teaches all the features with respect to claim 10, as outlined above. Berka-Poupko-Cawley-Osypka-Kochs further teaches wherein the processor device comprises a second processing path for receiving and processing an EEG signal (Berka: Fig. 3 - when cerebral blood flow is determined based on the REG sensors (¶ 0054), the data from the EEG sensors at block 310 is used in a second processing path), but does not appear to explicitly teach wherein the processor device is constituted to feed features derived from the EEG signal into the second non-linear model (i.e., the EEG features are not combined with the REG features to calculate cerebral blood flow or e.g. depth of anesthesia).
Purdon teaches that EEG data combined with blood flow data can be used to monitor metabolic and hemodynamic processes and provide indications of depth of anesthesia (¶ 0031).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain cerebral blood flow in a first layer as in Berka-Poupko-Cawley-Osypka, and then to add EEG data in a second layer, as in Kochs, for the purpose of obtaining the additional parameter of depth of anesthesia (Purdon: ¶ 0031).
Regarding claim 12, Berka-Poupko-Cawley-Osypka-Kochs-Purdon teaches all the features with respect to claim 11, as outlined above. Berka-Poupko-Cawley-Osypka-Kochs-Purdon further teaches wherein said features of the EEG signal are derived according to symbolic dynamics of the EEG signal, by determining frequency bins of the EEG signal, by determining an entropy value of the EEG signal, and/or by determining a value indicative of burst suppression in the EEG signal (Berka: ¶¶s 0040, 0042, 0043, spectral entropy of the EEG signal).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Berka-Poupko-Cawley-Osypka-Kochs in view of US Patent Application Publication 2007/0287899 (“899Poupko”).
Regarding claim 13, Berka-Poupko-Cawley-Osypka-Kochs teaches all the features with respect to claim 10, as outlined above. Berka-Poupko-Cawley-Osypka-Kochs does not appear to explicitly teach wherein the processor device is constituted to feed, as further inputs, at least one of the group of information relating to a drug infused into the patient, and information relating to the patient's weight, height, gender, and/or age into the second non-linear model (although see Osypka: ¶ 0146).
899Poupko teaches making correlations that include information as to age, sex, weight, etc. (¶ 0101).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to account for differences in age, sex, weight, etc. in the second model, as in 899Poupko, for the purpose of making the final outcome of the analysis more tailored/specific (899Poupko: ¶ 0101).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berka-Poupko-Cawley-Osypka-Kochs in view of Williams.
Regarding claim 14, Berka-Poupko-Cawley-Osypka Kochs teaches all the features with respect to claim 10, as outlined above. Berka-Poupko-Cawley-Osypka-Kochs does not appear to explicitly teach wherein the second non-linear model is a fuzzy logic model or a quadratic equation model. 
Williams teaches fuzzy logic as a way to calculate outcomes from a number of observations (¶ 0069).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fuzzy logic for the second non-linear model of Berka-Poupko-Cawley-Osypka-Kochs as the simple substitution of one known classification arrangement (that of Berka) for another (that of Williams) with predictable results (calculating outcomes based on the inputted data, including at multiple stages).

Response to Arguments
Applicant’s arguments filed 01/24/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are issued as necessitated by amendment. A new drawing objection is issued as necessitated by amendment. 
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. The location of the electrodes and the noise-reduction processing are merely part of pre-solution data-gathering activity (i.e., they are not necessarily part of the mental process). Further, the alleged improvement is not necessarily reflected in the claims, and remains in the abstract realm because the result of the abstract idea (the determined correlate) remains in a processing “black box.” It is not outputted or applied in any way.
The amendments and arguments with respect to the rejections under 35 USC 102 are persuasive. However, a new grounds of rejection is made under 35 USC 103 in further view of Poupko, Cawley, and Osypka. As such, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791